                           Case 3:21-cv-03612-JSC Document 10 Filed 05/28/21 Page 1 of 5



                    1   COOLEY LLP
                        JOSEPH D. MORNIN (307766)
                    2   (jmornin@cooley.com)
                        101 California Street, 5th Floor
                    3   San Francisco, CA 94111-5800
                        Telephone:     (415) 693 2000
                    4   Facsimile:     (415) 693 2222

                    5   TIANA A. DEMAS (New York Bar No. 4210472) (admitted pro hac vice)
                        (tdemas@cooley.com)
                    6   SARAH M. TOPOL (New York Bar No. 5654017) (admitted pro hac vice)
                        (stopol@cooley.com)
                    7   55 Hudson Yards
                        New York, New York 10001-2157
                    8   Telephone:   (212) 479 6000
                        Facsimile:   (212) 479 6275
                    9

                   10   Attorneys for Plaintiff
                        BELLWETHER COFFEE CO.
                   11

                   12

                   13
                                                       UNITED STATES DISTRICT COURT
                   14
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   15
                                                           SAN FRANCISCO DIVISION
                   16

                   17
                        BELLWETHER COFFEE CO.,                          Case No. 3:21-cv-03612-JSC
                   18
                                          Plaintiff,                    PLAINTIFF’S EX PARTE MOTION FOR
                   19                                                   LEAVE TO CONDUCT THIRD-PARTY
                               v.                                       DISCOVERY
                   20
                        JOHN DOES 1–5,
                   21
                                          Defendant.
                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                              PLAINTIFF’S EX PARTE MOTION FOR LEAVE
 SAN FRANCISCO                                                                  TO CONDUCT THIRD-PARTY DISCOVERY
                                                                                           CASE NO. 3:21-CV-03612-JSC
                              Case 3:21-cv-03612-JSC Document 10 Filed 05/28/21 Page 2 of 5



                    1   I.       INTRODUCTION

                    2            Defendants hacked into Plaintiff Bellwether Coffee Co.’s systems and took down its

                    3   nationwide network of coffee roasting machines, essentially bringing its business to a halt. See

                    4   generally Compl., ECF No. 1 ¶¶ 13–20. Bellwether’s investigation yielded useful forensic

                    5   information, including logs showing activity on its Google Wi-Fi accounts, an Apple Device ID

                    6   that synced with its systems almost simultaneously with the attack, and suspicious connections

                    7   from a T-Mobile phone associated with a disgruntled former employee. But Bellwether has not

                    8   been able to positively identify the perpetrators and cannot do so without additional information

                    9   from third-party service providers, including Google, Apple, and T-Mobile. Bellwether therefore

                   10   submits this motion to request the Court’s permission to issue subpoenas for the limited purpose

                   11   of learning Defendants’ identities.

                   12   II.      ARGUMENT
                   13            While parties generally cannot seek discovery before conferring under Rule 26(f) of the

                   14   Federal Rules of Civil Procedure, courts in the Ninth Circuit permit expedited discovery to learn

                   15   the identities of Doe defendants upon a showing of good cause, Semitool, Inc. v. Tokyo Electron.

                   16   Am., Inc., 208 F.R.D. 273, 275 (N.D. Cal. 2002), unless the court finds that discovery “would not

                   17   uncover [the defendants’] identities, or that the complaint would be dismissed on other grounds.”

                   18   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Courts also routinely allow plaintiffs to

                   19   issue subpoenas to unmask anonymous wrongdoers on the internet. See, e.g., Assef v. Does 1–10,

                   20   No. 15-CV-01960-MEJ, 2015 WL 3430241, at *3 (N.D. Cal. May 28, 2015) (granting permission

                   21   to issue a subpoena to Google to learn the defendants’ identities); Dallas Buyers Club LLC v.

                   22   Doe—69.181.52.57, No. 16-cv-01164-JSC, 2016 WL 924953, at *4 (N.D. Cal. Mar. 11, 2016)

                   23   (Corley, M.J.) (granting permission to issue a subpoena to Comcast to learn the defendant’s

                   24   identity).

                   25            To determine whether there is good cause to allow expedited discovery to identify Doe

                   26   defendants, courts consider whether “(1) the plaintiff can identify the missing party with

                   27   sufficient specificity such that the Court can determine that defendant is a real person or entity

                   28   who could be sued in federal court; (2) the plaintiff has identified all previous steps taken to
COOLEY LLP
ATTORNEYS AT LAW                                                                      PLAINTIFF’S EX PARTE MOTION FOR LEAVE
 SAN FRANCISCO                                                            2             TO CONDUCT THIRD-PARTY DISCOVERY
                                                                                                   CASE NO. 3:21-CV-03612-JSC
                           Case 3:21-cv-03612-JSC Document 10 Filed 05/28/21 Page 3 of 5



                    1   locate the elusive defendant; (3) the plaintiff’s suit against defendant could withstand a motion to

                    2   dismiss; and (4) the plaintiff has demonstrated that there is a reasonable likelihood of being able

                    3   to identify the defendant through discovery such that service of process would be possible.”

                    4   OpenMind Solutions, Inc. v. Does 1–39, No. C 11-3311 MEJ, 2011 WL 4715200, at *2 (N.D.

                    5   Cal. Oct. 7, 2011) (citing Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 578–80 (N.D. Cal.

                    6   1999)).

                    7             Bellwether satisfies all four factors.

                    8             Defendants are real people who can be sued in federal court. Bellwether alleges that

                    9   Defendants attacked its computer systems by accessing without authorization Bellwether’s

                   10   California-based Google Wi-Fi accounts and disabling its customers’ Wi-Fi connections through

                   11   the knowing transmission of code and commands, intentionally causing damage without

                   12   authorization. Compl. ¶ 15. As a result of Defendants’ conduct, Bellwether was unable to provide

                   13   services to any of its customers for up to 10 days, and in some cases a Bellwether technician had

                   14   to travel to the customers’ locations to manually restore service. Id. Defendants are real people,

                   15   and as a result of their conduct targeting protected computers in California, they are subject to this

                   16   Court’s jurisdiction. See WhatsApp Inc. v. NSO Group Techs. Ltd., 472 F. Supp. 3d 649, 660–678

                   17   (N.D. Cal. 2020) (holding that the exercise of jurisdiction was appropriate where the defendants

                   18   unlawfully accessed the plaintiffs’ computer systems in California).

                   19             Bellwether has identified the steps it took to identify Defendants. Bellwether’s complaint

                   20   discusses its forensic investigation and its efforts to learn Defendants’ identities. Compl. ¶¶ 14–

                   21   19. Bellwether has thoroughly collected and analyzed all available information. Bellwether’s

                   22   investigation has revealed some of the steps Defendants took to carry out their attack, but

                   23   Bellwether cannot learn Defendants’ identities without obtaining additional information from

                   24   third parties.

                   25             Bellwether’s complaint will survive a motion to dismiss. Bellwether has adequately

                   26   pleaded claims for (1) violations of the federal Computer Fraud and Abuse Act (“CFAA”)

                   27   (Compl. ¶¶ 21–27), (2) violations of the California Comprehensive Computer Data Access and

                   28   Fraud Act (“CDAFA”) (id. ¶¶ 28–32), and (3) intentional interference with contractual relations
COOLEY LLP
ATTORNEYS AT LAW                                                                      PLAINTIFF’S EX PARTE MOTION FOR LEAVE
 SAN FRANCISCO                                                             3            TO CONDUCT THIRD-PARTY DISCOVERY
                                                                                                   CASE NO. 3:21-CV-03612-JSC
                           Case 3:21-cv-03612-JSC Document 10 Filed 05/28/21 Page 4 of 5



                    1   (id. ¶¶ 33–39).

                    2          First, Bellwether’s CFAA claim asserts a violation of 18 U.S.C. § 1030(a)(5), which

                    3   makes it unlawful to “knowingly cause[] the transmission of a program, information, code, or

                    4   command, and as a result of such conduct, intentionally cause[] damage without authorization, to

                    5   a protected computer.” Bellwether’s Wi-Fi network and internet-connected roasters fall squarely

                    6   within the statutory definition of “protected computer” (see 18 U.S.C. § 1030(e)); Defendants

                    7   transmitted code or commands that caused damage to Bellwether’s systems by taking them

                    8   offline and making it impossible for Bellwether to provide services to its customers; and

                    9   Defendants did so without authorization.

                   10          Second, Bellwether’s CDAFA claim is adequate for the same reasons. See Ticketmaster

                   11   L.L.C. v. Prestige Ent. W., Inc., 315 F. Supp. 3d 1147, 1174 (C.D. Cal. 2018) (“The CDAFA is

                   12   California’s state-law analogue to the CFAA.”); Brodsky v. Apple Inc., 445 F. Supp. 3d 110, 131

                   13   (N.D. Cal. 2020) (“the necessary elements of the [CDAFA] do not differ materially from the

                   14   necessary elements of the CFAA,” and thus CFAA and CDAFA claims “rise or fall” together

                   15   (quoting Multiven, Inc. v. Cisco Sys., Inc., 725 F. Supp. 2d 887, 895 (N.D. Cal. 2010)).

                   16          Third, Bellwether’s claim for intentional interference with contractual relations is also

                   17   sufficient to survive a motion to dismiss. To state a claim, a plaintiff must show “(1) a valid

                   18   contract between plaintiff and a third party; (2) defendant’s knowledge of this contract;

                   19   (3) defendant’s intentional acts designed to induce a breach or disruption of the contractual

                   20   relationship; (4) actual breach or disruption of the contractual relationship; and (5) resulting

                   21   damage.” Pac. Gas & Elec. Co. v. Bear Stearns & Co., 50 Cal. 3d 1118, 1126 (1990) (citations

                   22   omitted). Bellwether has sufficiently alleged that (1) it has valid contracts with its customers;

                   23   (2) Defendants knew Bellwether had contractual relationships with its customers; (3) Defendants

                   24   intended to disrupt these contractual relationships by taking down Bellwether’s Wi-Fi network

                   25   and cutting off its ability to serve its customers; (4) Defendants actually did disrupt these

                   26   contractual relationships; and (5) Bellwether was harmed as a result. Compl. ¶¶ 13–20.

                   27          Discovery is reasonably likely to identify Defendants. Third-party service providers are

                   28   likely to have information that will help identify Defendants. For instance, Google will likely
COOLEY LLP
ATTORNEYS AT LAW                                                                       PLAINTIFF’S EX PARTE MOTION FOR LEAVE
 SAN FRANCISCO                                                            4              TO CONDUCT THIRD-PARTY DISCOVERY
                                                                                                    CASE NO. 3:21-CV-03612-JSC
                           Case 3:21-cv-03612-JSC Document 10 Filed 05/28/21 Page 5 of 5



                    1   have information about the user(s) who accessed without authorization Bellwether’s Google Wi-

                    2   Fi accounts and the commands they sent through these accounts; Apple will likely have

                    3   information about the Device ID that connected to the Bellwether Wi-Fi network around the time

                    4   of the attack; and T-Mobile will likely have call records and Internet Protocol (“IP”) address

                    5   information that will corroborate or disprove the theory that the disgruntled former employee may

                    6   be responsible. Bellwether seeks permission to issue subpoenas to each of these third parties. In

                    7   addition, Bellwether seeks permission to issue subpoenas to third parties that are not yet known.

                    8   This is necessary because the initial subpoena responses may identify additional service providers

                    9   that have necessary information—for instance, Google may provide IP addresses that Defendants

                   10   used, and Bellwether would then need to issue subpoenas to internet service providers to obtain

                   11   the customer information associated with those IP addresses. Bellwether does not seek unlimited

                   12   subpoena power; it seeks permission only to issue subpoenas that are narrowly tailored to the

                   13   limited purpose of identifying Defendants.

                   14   III.   CONCLUSION
                   15          Despite conducting a diligent investigation, Bellwether has not been able to learn

                   16   Defendants’ identities. Thus, “granting early discovery to permit [Bellwether] to identify the Doe

                   17   Defendant[s] appears to be the only way to advance this litigation.” Dallas Buyers Club, 2016

                   18   WL 924953, at *3 (citing UMG Recordings, Inc. v. Doe, No. C 08-1193 SBA, 2008 WL

                   19   4104215, at *4 (N.D. Cal. Sept. 3, 2008)). Additionally, “there is no prejudice to the Doe

                   20   Defendant[s] in granting the requested early discovery because it is narrowly tailored to seek only

                   21   their identit[ies].” Id. Bellwether therefore respectfully requests that the Court grant its motion for

                   22   leave to issue subpoenas for the limited purpose of learning Defendants’ identities.

                   23   Dated: May 28, 2021
                                                                               COOLEY LLP
                   24                                                          By: /s/ Tiana Demas
                                                                                   Tiana Demas
                   25
                                                                               Joseph D. Mornin
                   26                                                          Sarah M. Topol
                   27                                                          Attorneys for Plaintiff
                                                                               BELLWETHER COFFEE CO.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                        PLAINTIFF’S EX PARTE MOTION FOR LEAVE
 SAN FRANCISCO                                                             5              TO CONDUCT THIRD-PARTY DISCOVERY
                                                                                                     CASE NO. 3:21-CV-03612-JSC
